DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda et al. (US 2013/0162141).
Kanda discloses a lighting control device ([0129]) for a vehicular lamp for controlling the on/off of a light source having a plurality of lamp units (302 in Fig 7) each having a semiconductor light emitting element comprising:
(1) regarding Claim 1:

a light source drive part (332, 334, 336, 338, 312, 314, 316 and 318 in Fig 8) for driving the plurality of lamp units of the light source based on the control signal provided from the control part;
wherein each of the plurality of lamp units has at least a first lamp unit and a second lamp unit (see Fig 7, four zones: group 304, 306, 308 and 310), and
wherein the lights emitted from the first lamp unit and the second lamp unit which is driven by the light source driving part based on the control signal are such that;
each luminous intensity decreases from a first value greater than zero to a second value which is smaller than the first value within a common period ([0138] and [0141]-[0145]-See Fig 9: t2 denotes the fall timing of the blink; as indicated by symbol H in Fig. 9, at t2, the control signal to the switching device 318 is first turned off, so that only the outer zone LED group 310 is turned off.), and each luminous intensity gradually decreases to the second value during the entire time within the common period maintaining the relationship that the luminous intensity of the first lamp unit is lower than the luminous intensity of the second lamp unit (Fig 2 and [0110]-[0113]-the light emitted by the LED 6 simulates the rise and fall of the light emission from a bulb lamp [0130], in Fig 7, there are deviations of the turn-on timing and the turn-off timing among the groups. [0133], it is possible to 
	(2) regarding Claim 2:
wherein the lights emitted from the first lamp unit and the second lamp unit are such that;
the luminous intensity of the first lamp unit starts to gradually decrease from the first value at a first time point within the common period (See Fig 9),
at a second time point which follows the first time point, the luminous intensity of the second lamp unit starts to gradually decrease from the first value (See Fig 9), and
at a third time point which follows the second time point, the luminous intensities of the first lamp unit and the second lamp unit reach the second value (See Fig 9).
	(3) regarding Claim 3:
wherein the lights emitted from the first lamp unit and the second lamp unit are such that;
the luminous intensities of both the first lamp unit and the second lamp unit start to gradually decrease from the first value at a first time point within the common period (See Fig 9),
at a second time point which follows the first time point, the luminous intensity of the first lamp unit reaches the second value (See Fig 9), and
at a third time point which follows the second time point, the luminous intensity of the second lamp unit reaches the second value (See Fig 9).

wherein the lights emitted from the first lamp unit and the second lamp unit are such that;
the luminous intensities of the first lamp unit and the second lamp unit start to gradually decrease from the first value at a first time point within the common period (See Fig 9),
the luminous intensities of the first lamp unit and the second lamp unit gradually decrease while the luminous intensity of the first lamp unit decreases relatively quickly and the luminous intensity of the second lamp unit decreases relatively slowly (See Fig 9), and
at a second time point which follows the first time point, the luminous intensities of the first lamp unit and the second lamp unit reach the second value (See Fig 9).
	(5) regarding Claim 5:
wherein the shape of the waveforms when the luminous intensity of each of the first lamp unit and the second lamp unit gradually decreases are curvilinear or linear (See Fig 9).
	(6) regarding Claim 6:
wherein the shape of the waveforms when the luminous intensity of each of the first lamp unit and the second lamp unit gradually decreases are curvilinear or linear (See Fig 9).
(7) regarding Claim 7:
wherein the shape of the waveforms when the luminous intensity of each of the first lamp unit and the second lamp unit gradually decreases are curvilinear or linear (See Fig 9).
(8) regarding Claim 8:
wherein the shape of the waveforms when the luminous intensity of each of the first lamp unit and the second lamp unit gradually decreases are curvilinear or linear (See Fig 9).
	(9) regarding Claim 9:
the lighting control device for a vehicular lamp according to claim 1, and a light source controlled by the lighting control device (See Fig 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844